 

Exhibit 10.25

 

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked “[*]” in this document; they have been filed separately with the
Commission.

 

 

 

 

AMENDMENT NO. 6

 

TO

 

CONTRACT NUMBER GINC-C-08-0390

 

BETWEEN

 

GLOBALSTAR CANADA SATELLITE CO.

 

AND

 

HUGHES NETWORK SYSTEMS, LLC

 

FOR

 

RADIO ACCESS NETWORK (RAN)

AND USER TERMINAL SUBSYSTEM

 

 

 

 

 

 

 

 

 

This Amendment No. 6 (“Amendment”) is entered into effective as of November 4,
2011 (“Effective Date”), by and between Hughes Network Systems, LLC, a limited
liability company organized under the laws of Delaware (hereinafter referred to
as the “Contractor”) with its principal place of business at 11717 Exploration
Lane Germantown, Maryland 20876 USA, and Globalstar Canada Satellite Co., a
company incorporated under the laws of Canada with its principal place of
business at 115 Matheson Boulevard West, Suite 100, Mississauga, Ontario, L5R
3L1, Canada (hereinafter referred to as “Globalstar” or “Customer”). As used
herein, Contractor and Globalstar may be referred to individually as a “Party”
and collectively as the “Parties”.

 

WHEREAS, Contractor and Globalstar, Inc. entered into Contract No.
GINC-C-08-0390 for the delivery of the Radio Access Network (“RAN”) and the User
Terminal Subsystem (“UTS”) (“Contract”) effective May 1, 2008;

 

WHEREAS, Contractor and Globalstar, Inc. entered into a Letter Agreement, dated
September 22, 2008, for the deferral of payment of certain Payment Milestones
(“Deferred Payments”) under the Contract, subject to interest;

 

WHEREAS, Contractor and Globalstar, Inc. entered into Amendment No. 1, dated
June 16, 2009, for the payment of the Deferred Payments with interest, the PDR
Payment Milestone and advance payments;

 

WHEREAS, Contractor and Globalstar, Inc. entered into Amendment No. 2, dated
August 28, 2009, to extend the schedule of the RAN and UTS program and to revise
certain payment milestones and program milestones to reflect the revised program
timeline;

 

WHEREAS, Contractor and Globalstar, Inc. entered into Amendment No. 3, dated
September 21, 2009, to incorporate the revised the program management schedule;

 

WHEREAS, Contractor and Globalstar, Inc. entered into Amendment No. 4, dated
March 24, 2010, to implement certain Contract Change Notices;

 

WHEREAS, Contractor and Globalstar, Inc. entered into a Letter Agreement, dated
March 21, 2011, for the deferral of payment of certain amounts due under the
Contract, subject to interest, as further amended on October 14, 2011 (“Current
Deferral Letter”);

 

WHEREAS, Contractor, Globalstar and Globalstar, Inc. entered into Amendment No.
5, dated April 5, 2011, to substitute Globalstar for Globalstar, Inc. under the
Contract and with certain exceptions, for all of Globalstar, Inc.’s rights and
obligations under the Contract to be assigned to and assumed by Globalstar;

 

WHEREAS, the Parties wish to extend the schedule of the RAN and UTS program and
revise the remaining payment milestones and program milestones to reflect the
revised program timeline.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and intending to be legally bound hereby, the Parties agree to amend the
Contract as follows:



 

1. Exhibit C, Pricing Schedule and Payment Plan (Revision D), dated March 24,
2010, shall be deleted and replaced in its entirety by a new Exhibit C, Pricing
Schedule and Payment Plan (Revision E), dated November 4, 2011.

 

 

 

2. The program milestone schedule will be aligned with the payment milestone
schedule, and the Parties shall cooperate and work together in good faith to
revise the program milestones set forth in Tables 3-3 and 3-4 of Exhibit A,
Statement of Work (Revision C), dated March 24, 2010 (“Statement of Work”)
accordingly. Within thirty (30) days of the Effective Date of this Amendment,
the Parties shall mutually agree on a revised program milestone schedule and
shall amend the Statement of Work to incorporate the revised agreed program
milestone schedule.

 

3. This Amendment shall be governed by and interpreted according to the laws of
the state of New York.

 

4. This Amendment may be signed in counterparts and each original counterpart
shall be deemed binding on each Party collectively and individually.

 

5. Except as amended herein, all terms and conditions of the Contract shall
remain in full force and effect.

 

 

IN WITNESS WHEREOF, the Parties hereto have signed this Amendment in duplicate.

 

GLOBALSTAR CANADA SATELLITE CO.      HUGHES NETWORK SYSTEMS, LLC                
      BY: /s/ Kyle Johnston     BY: /s/ Sean Fleming   Name:  Kyle Johnston    
Name:  Sean Fleming    Title:  Assistant Secretary      Title:  Senior Counsel  
          Date:  11/7/11      Date:  11/8/11  

 

 

RADIO ACCESS NETWORK (RAN)

AND USER TERMINAL SUBSYSTEM (UTS)

 

 

EXHIBIT C: PRICING SCHEDULE AND PAYMENT PLAN

 

Revision E

 

 

November 4, 2011

 

[*]

 

 

